UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 01-4856
RAYMOND NELSON JONES, JR.,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Raymond A. Jackson, District Judge.
                            (CR-01-41)

                      Submitted: April 24, 2002

                       Decided: May 31, 2002

   Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Stephen King Smith, Hampton, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Timothy R. Murphy, Special Assis-
tant United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. JONES
                              OPINION

PER CURIAM:

   Following a jury trial, Raymond Nelson Jones, Jr., was convicted
on one count each of possession with intent to distribute cocaine base,
in violation of 21 U.S.C.A. § 841(a)(1) & (b)(1)(B)(iii) (West 1999),
possession with intent to distribute cocaine, in violation of 21
U.S.C.A. § 841(a)(1) & (b)(1)(C) (West 1999 & Supp. 2001), posses-
sion with intent to distribute marijuana, in violation of 21 U.S.C.A.
§ 841(a)(1) & (b)(1)(D) (West 1999 & Supp. 2001), and being a drug
user in possession of a firearm, in violation of 18 U.S.C.A.
§ 922(g)(3) (West 2000). The district court imposed concurrent
seventy-eight month prison terms on the drug possession with intent
to distribute counts and a concurrent sixty month prison term on the
firearms count. Jones timely appealed.

   Jones’ sole argument on appeal is that the evidence was insufficient
to support his three convictions for possession with intent to distribute
controlled substances. At the time of Jones’ arrest, police seized from
his home fourteen grams of cocaine base, fifteen grams of powder
cocaine, 88.9 grams of marijuana, several scales, two handguns, a
rifle, ammunition, $3600 in cash bundled in $100 increments, some
additional cash, a police scanner, two walkie-talkies, two beepers, two
cellular telephones, and two smoking devices. Although Jones testi-
fied that he possessed these drugs for personal use and offered expla-
nations for the other items seized, the government presented evidence
that the quantity of drugs was not consistent with personal use and
that many of the items seized from Jones’ home were tools of the
drug trade.

   This court must affirm Jones’ jury convictions if there is substantial
evidence, when viewed in the light most favorable to the Government,
to support the jury’s verdict. Glasser v. United States, 315 U.S. 60,
80 (1942). In determining whether the evidence is substantial, this
court views the evidence in the light most favorable to the govern-
ment and inquires whether there is evidence sufficient to support a
finding of guilt beyond a reasonable doubt. United States v. Burgos,
94 F. 3d 849, 862 (4th Cir. 1996). In evaluating the sufficiency of the
evidence, the Court does not review witness credibility and assumes
                        UNITED STATES v. JONES                        3
the jury resolved all contradictions in the evidence in the govern-
ment’s favor. United States v. Romer, 148 F.3d 359, 364 (4th Cir.
1998). The jury, not the reviewing court, weighs the credibility of the
evidence and resolves any conflicts in the evidence presented, and if
the evidence supports different reasonable interpretations, the jury
decides which to believe. United States v. Murphy, 35 F.3d 143, 148
(4th Cir. 1994).

   Under the facts of this case, we find that there was substantial evi-
dence to support the jury’s verdict. Consequently, we affirm Jones’
convictions. We dispense with oral argument because the facts and
legal contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.

                                                           AFFIRMED